DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Claims 1, 10 are amended.
Claim 2 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 07/05/2021 with respect to Lafarre et al have been fully considered but they are not persuasive.
Applicant argues that dielectric layer may comprise an organic polyimide film, the film may be a flexible foil that is supported by a stiffener board. The flexible foil is not a shape-retentive disc. Applicant disagrees because the dielectric layer 22, fig.18 can still retain its shape when placed above the electrode layer 34 as shown in fig.18. Applicant appears to mean that the shape-retentive is either rigid or self-supporting, however it is not supported by the claim. The rejection of claim 1 as obvious over Lafarre is, therefore, maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1, 3, 7-10, 13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al (9,798,251) (hereinafter “Lafarre”).
Regarding claim 1, Lafarre discloses a holding apparatus (col 20, lines 30-40, fig.18), which is configured for electrostatic holding of a component (W,MA), comprising: a plate-shaped base body (100a) with a plurality of projecting burls (106), front surfaces of which span a burl support plane (surface of 106) for the component (W, MA), and an electrode device (22, 32, 34-36), which is arranged in layered form in spacings between the burls (spacing between 106, fig.18) and has a plastic insulating layer (32), which is connected with the base body (100a), an electrode layer (34-46) and a dielectric layer (22), wherein the electrode layer (34-36) is arranged between the insulating layer (32) and the dielectric layer (22) (col 21, lines 27-33), wherein the dielectric layer (col 20, line 16-17) is formed of a shape-retentive dielectric disc (22, fig.18), a predetermined gap spacing (spacing between top of 22 and surface of 106, see fig.18) is set between the burl support plane (plane of 106) and a top side of the dielectric layer (top side of 22), and the dielectric layer comprises an inorganic dielectric (col 16, lines 58-59), however Lafarre does not disclose dielectric is embedded at least in part into the insulating layer. However it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding apparatus of Lafarre to include embedded at least in part into the insulating layer to provide the advantage of reducing layer thickness variation thereby improving performance of the holding apparatus.
Regarding claim 3, Lafarre discloses the holding apparatus according claim 1, wherein the burls (106, fig.18) protrude through holes in the dielectric layer (22), wherein a lateral spacing (spacing between 106 and 22) is formed between the dielectric layer (22) and the burls (106).
Regarding claim 7, Lafarre discloses the holding apparatus according to claim 1, wherein the electrode layer (34-36, fig.18) is connected with the insulating layer (32) by way of an adhesion-promoting surface (col 21, lines 34-43).
Regarding claim 8, Lafarre discloses the holding apparatus according to claim 7, wherein the electrode layer (34-36, fig.18) is connected with the insulating layer (32) by way of an adhesion-promoter layer (col 21, lines 34-43).
Regarding claim 9, Lafarre discloses the holding apparatus according to claim 1, wherein the holding apparatus (col 20, lines 30-40, fig.18) is configured for electrostatic holding of a silicon wafer (col 21, lines 35-36).
Regarding claim 10, Lafarre discloses a method (see fig.10-18) for the production of a holding apparatus (col 20, lines 30-40, fig.18), which is configured for electrostatic holding of a component (W, MA, fig.18), comprising the steps: provision of a plate-shaped base body (100a) with a plurality of projecting burls (106), front surfaces of which span a burl support plane (top surface of 106) for the component (W, MA), and production of an electrode device (22, 32, 34-36) in spacings between the burls (space between 106), wherein a plastic insulating layer (32), which is connected with the base body (100a), an electrode layer (34-36) and a dielectric layer is formed (22), wherein the electrode layer (34-36) is arranged between the insulating layer (32) and the dielectric layer (22), wherein a predetermined gap spacing (spacing between top of 22 
Regarding claim 13, Lafarre discloses the method according to claim 10, wherein: the recesses comprise depressions (25) in the side of the dielectric disc provided with the electrode layer (34-36), wherein the depressions (25) have bottom surfaces (27), which extend parallel to an extension of the dielectric disc (22), the dielectric disc (22) is aligned relative to the burl support plane (surface of 106) through the placing of the dielectric disc (22) with the bottom  of the plastic the dielectric layer (32, fig.18) (col 17, lines 21-22) is formed through removing the dielectric disc (22), until the burls (106) are exposed and the gap spacing is formed (spacing between top of 22 and surface of 106, see fig.18).
Regarding claim 15, Lafarre discloses the method according to claim 13, wherein the dielectric disc (22, fig.18) is removed first by way of an abrasive method (col 18, lines 29-30) with the burls (106) as reference (top surface of 106), until the burls are exposed (106, see figs 14-16), and is removed thereafter by way of an etching method (col 17, lines 10-12), in order to set the gap spacing (spacing between top of 22 and surface of 106, see fig.18).
Regarding claim 16,  Lafarre discloses the method according to one of claims 13, wherein edge sections of the insulating layer (edge of 32, fig.18), which abut the burls (106), are removed (col 18, lines 29-30), such that a spacing (spacing between top of 22 and surface of 106, see fig.18) is formed between burl support plane (plane of 106) and the surface of the edge sections (surface of 32) of the insulating layer (32, fig.18).
Regarding claim 18, Lafarre discloses the method according to claim 10, wherein the holding apparatus (col 20, lines 30-40) is configured for electrostatic holding of a silicon wafer (col 21, lines 35-36).
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarre et al (9,798,251) and further in view of Ooshio et al (4,645,218) (hereinafter “Ooshio”).
Regarding claim 5, Lafarre discloses the holding apparatus according to claim 1, wherein the base body comprises Si- infiltrated SiC  (col 14, lines 49-52) and spacings between the burls 
Ooshio teaches the base body (fig.1, 1) has carbon enrichment (col 3, lines 21-24) on its top side in the spacings between the burls (1a, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding apparatus of Lafarre to include carbon layer of Ooshio to provide the advantage of preventing the generation of impure matters and providing high thermal conductivity to the holding apparatus (Ooshio col 2, lines 5-7).
Regarding claim 6, Lafarre discloses the holding apparatus according to claim 1, however Lafarre does not disclose further comprising a cover layer, which is arranged on the burls and on edge sections of the insulating layer, which abut the burls.
Ooshio teaches further comprising a cover layer (8), which is arranged on the burls (1a) and on edge sections of the insulating layer (3), which abut the burls (1a). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding apparatus of Lafarre to include a cover layer of Ooshio to provide the advantage of preventing the generation of impure matters and providing high thermal conductivity to the holding apparatus (Ooshio col 2, lines 5-7).
Allowable Subject Matter
Claims 4, 11-12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 4 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially, wherein the base body has in spacings between the burls a roughness, which is determined by at least one of projecting unevennesses with a height less than a thickness of the insulating layer and adhesion- promoting depressions in the base body.
Claim 11 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially, the placing of the dielectric disc onto the base body takes place with a reference tool with a reference surface with sunken support sections facing the base body, and the dielectric disc is aligned relative to the burl support plane by the dielectric disc being connected with the reference surface and the reference tool being put onto the base body, such that the support sections lie on the burls at the through-holes of the dielectric disc. Claim 12 is indicated as containing allowable subject matter based on dependency on claim 11.
Claim 14 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 14, especially, wherein: the bottom surfaces have projections with plane front surfaces, which extend parallel to the extension of the dielectric disc, and the dielectric disc is aligned relative to the burl support plane through the placing of the dielectric disc with the projections of the floor surfaces onto the burls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839               
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839